Citation Nr: 1234784	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for residuals of a chip fracture of the right elbow, evaluated as 10 percent disabling prior to January 18, 2009, and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 August 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, granted service connection for residuals of a chip fracture of the right elbow, evaluated as noncompensable, effective August 8, 2003.

A December 2007 rating decision granted an increased initial rating of 10 percent, effective August 8, 2003.  

A March 2009 rating decision issued by the Huntington, West Virginia, RO granted an increased rating of 20 percent, effective January 18, 2009.  

The Board remanded the claim in July 2008 and July 2011 for additional development.  

The Board notes that in July 2011, the issue of entitlement to service connection for a left knee disorder was remanded for additional development.  However, an August 2012 rating decision granted service connection for the claimed disability.  As this represented a full grant of the benefits sought on appeal, no further adjudication of that issue is necessary.  

The Veteran provided testimony before a Decision Review Officer (DRO) at the RO in May 2005.  He provided testimony during a hearing before a Veterans Law Judge in March 2008 at the RO.  Transcripts of each hearing are of record.  

In August 2012, the Veteran was sent notice that the Veterans Law Judge who conducted the March 2008 hearing was no longer employed at the Board and he was offered the opportunity for a new hearing.  As a result, the Veteran elected to have a new hearing before a Veterans Law Judge at the RO.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in August 2012, the Veteran was sent notice that the Veterans Law Judge who conducted the March 2008 hearing was no longer employed at the Board.  As a result, the Veteran elected to have a new hearing before a Veterans Law Judge at the RO.     

The Veteran is entitlement to have this hearing.  38 C.F.R. §§ 20.703, 20.707 (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge sitting at the local RO.  He should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy sent to his representative.  Such notice should inform him of his right to have a videoconference hearing as an alternative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


